TV!re.. Justice Shepard delivered the opinion of the court. The facts shown in evidence were that the appellee agreed with the appellant to furnish part of the purchase price of certain lots of land, she to have a one-half interest therein, and her daughter, the wife of appellant, to have the other half. After furnishing about five or six hundred of the amount she commenced suit against the appellant to recover it back. While her suit in that behalf was pending, negotiations between herself and appellant’s attorney for a settlement were had, which resulted in the alleged agreement of appellant to pay her the money now sued for, and the dismissal of her said suit. The promise to pay her this money, if any promise was made, was made by the attorney of the appellant in that suit, and it was after the alleged promise was made that appellee dismissed her suit. Although it may be conceded that the evidence fails to show any express authority from appellant to his attorney to compromise or settle the suit with appellee, the appellant was in court at the time of the trial and testified in the case as to other matters, and it was shown that the attorney and the appellee talked together about what appellant would or might do in case that suit was dismissed. The evidence plainly showed that appellee dismissed her suit in the belief that she was to receive the money then, as she claims, promised to her, and the inference is quite as plain that she would not have done so except she supposed the attorney had authority to make the promise. Ho instructions on either side were offered, and the jury were left at liberty to draw the inference that the attorney did have express authority to make the promise, from the fact that appellant was present at the trial and testified in the case, without in any manner denying the authority of his attorney to make the promise for him. The judgment is right and it will be affirmed.